Citation Nr: 0815344	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-19 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel











INTRODUCTION

The veteran served on active military duty from September 
1969 to June 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In his June 2005 notice of disagreement, the veteran raised a 
claim for entitlement to service connection for depression, 
to include as secondary to his service-connected post 
traumatic stress disorder (PTSD).  This issue is referred to 
the RO for action deemed appropriate. 


FINDING OF FACT

PTSD is manifested by a restricted affect, self-isolation, 
nightmares, startle response, hypervigilance, depression, 
concentration difficulty, serious social isolation, and 
avoidance of crowds and Vietnam reminders.  The evidence of 
record also demonstrated the veteran was alert, oriented, and 
well-dressed and groomed, with normal speech, fair insight 
and judgment, mostly intact thought processes, and no 
suicidal and homicidal ideations.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased initial evaluation for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a May 2006 
supplemental statement of the case, March 2004, November 
2005, and March 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letters also requested that 
the veteran provide any evidence in his possession that 
pertained to the claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, and VA examination reports have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a September 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
January 26, 2004.  In June 2005, the veteran filed a notice 
of disagreement regarding the evaluation.  In a February 2006 
statement of the case, the RO assigned a 50 percent 
evaluation, effective January 26, 2004.  In June 2006, the 
veteran filed a substantive appeal.  A 100 percent evaluation 
was in effect from October 4, 2004 to January 31, 2005.  See 
38 C.F.R. § 4.29 (2007).  The veteran was thus in receipt of 
the maximum schedular rating allowed during that time period.  
Accordingly, there is no issue in controversy from October 4, 
2004 to January 31, 2005 and the medical evidence from that 
time period is not considered.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (holding that the veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum benefit is awarded). 

In June 2003 VA medical records, the veteran reported a 
startle response, 1 to 2 nightmares per week, hypervigilance, 
flashbacks, depression and concentration difficulty.  He also 
reported avoidance of people, crowds, and anything war-
related, and denied having friends and being involved with 
any organizations.  The veteran denied delusions, 
hallucinations, and homicidal or suicidal ideations.  Upon 
examination, there was an anxious and dysphoric mood with 
regular speech, restricted and reactive affect, and fair 
insight and judgment.  The veteran was dressed appropriately.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 60, which contemplates moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) 
(DSM-IV).  In a July 2003 VA record, the veteran reported 
sleep difficulty, nightmares, flashbacks, and difficulty 
working.  He was alert, oriented, casually dressed, anxious, 
and calm, with relevant and coherent speech and good memory.  
There were no hallucinations, delusions, or suicidal or 
homicidal ideations.  A GAF score of 65 was assigned, which 
reflects some mild symptoms, for example depressed mood and 
mild insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
DSM-IV at 46-7.  

In a September 2003 VA medical record, the veteran reported 
Vietnam nightmares less than once per month and avoidance of 
TV or other Vietnam reminders.  The veteran reported startle 
response, concentration difficulty, depression, and possible 
visual hallucinations.  He stated that he self-isolated, 
avoided crowds, frequently checked his windows and doors, and 
stayed in his room.  He denied homicidal and suicidal 
ideations, but reported vague thoughts of suicide without a 
plan.  The veteran reported that he had worked as a certified 
nurse assistant for 30 years, but that his longest job was 1 
year.  Often he worked about 6 months out of the year and his 
last job had been about 7 to 8 months prior.  He lived with 
his mother who was ill, and spent his time watching TV, 
reading, and listening to music.  He occasionally played 
bingo.  Upon examination, the veteran was alert and well-
groomed, with regular speech and fair memory, concentration, 
insight, and judgment.  There were circumstantial thought 
processes, a depressed mood, and a fairly restricted and 
mildly irritable affect.  A GAF score of 45 was assigned, 
which signifies serious symptoms, for example suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends 
and being unable to keep a job.  See DSM-IV at 46-47.

In a November 2003 VA medical record, the veteran reported 
insomnia, intrusive thoughts, avoidance of social contact, 
hypervigilance, and poor concentration.  He lived with, and 
was supported by, his mother.  A GAF score of 40 was 
assigned, which signifies some impairment in reality testing 
or communication, or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV at 46-
47.  In January 2004 VA records, the veteran reported feeling 
alone and sleep difficulty.  He reported that his mother had 
just died.  There was fairly good grooming.  A GAF score of 
35 was assigned, which, as noted above, reflects some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See DSM-IV at 46-47.

A June 2004 VA PTSD examination was conducted.  The veteran 
reported nightmares, avoidance of thoughts, feelings, and 
conversations about Vietnam, diminished interest in 
activities, feeling detached, poor concentration, insomnia, 
occasional irritability and anger, hypervigilance, and an 
exaggerated startle response.  The veteran reported very 
little social involvement.  He preferred to stay home and 
listen to the radio.  His mother had been his social outlet 
and he felt isolated since she passed away in January.  The 
veteran reported that he had worked as a nurse's aide for 
over 30 years.  He stated that he had over 50 different 
places of employment, because he usually quit due to 
interpersonal conflict.  He generally only worked for a few 
months out of the year and relied on his mother or family for 
support.  He once held a job for 1 year and last worked a 
little over 1 year ago.  He denied delusions and 
hallucinations and was able to accomplish the activities of 
daily living.  Upon examination, the veteran was fully 
oriented and alert, with spontaneous, relevant, and logical 
speech, and no impairment in thought process.  There was a 
restricted affect, an anxious mood, and impaired social and 
occupational functioning.  The examiner diagnosed PTSD, 
dysthymia, alcohol abuse vs. dependence, heroin dependence, 
cannabis abuse, and a personality disorder.  The examiner 
noted that it was unclear how much of the occupational 
impairment was due to PTSD or due to the personality disorder 
and substance abuse.  The examiner separated out a GAF score 
of 70 for PTSD, which reflects some mild symptoms, for 
example depressed mood and mild insomnia; or some difficulty 
in social, occupational, or school functioning, for example 
occasional truancy, or theft within the household; but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV at 46-7.

In a July 2004 VA medical record, the diagnoses were cannabis 
dependency, alcohol abuse, PTSD, and dysthymia.  A GAF score 
of 50 was assigned, which signifies serious symptoms, for 
example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
and unable to keep a job.  See DSM-IV at 46-47.  A July 2005 
VA PTSD examination was conducted.  The veteran reported 
anxiety, nervousness, sadness, depression, startle response, 
and low concentration.  He also reported 2 to 3 nightmares 
per week, daytime memories but no flashbacks, anger, and 
occasional audio and visual hallucinations.  The veteran 
stated that he slept in the daytime, mostly stayed home, was 
afraid to go out, was scared of crowds, did not have many 
friends or social relationships, self-isolated, and that his 
hobby was listening to music.  He denied attempted suicide or 
homicide, obsessions, and compulsions.  Upon examination, the 
veteran was oriented, able to communicate, and was casually 
dressed.  There was psychomotor retardation, depressed mood, 
constricted affect, reduced concentration, and reduced 
attention, but an intact thought process, pretty good insight 
and judgment, and clear, understandable, and logical speech.  
A GAF score of 50 to 55 was assigned.  A GAF score of 50 
signifies serious symptoms, for example suicidal ideation, 
severe obsessional rituals, and frequent shoplifting; or any 
serious impairment in social, occupational, or school 
functioning, for example no friends, unable to keep a job, 
and a GAF score of 55 signifies moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers.  See DSM-IV 
at 46-47.

In a June 2005 statement, the veteran asserted that his PTSD 
significantly affected his ability to obtain and maintain 
full-time gainful employment.  

In September 2005, December 2005, and January 2006 VA medical 
records, the veteran reported improvement in his depression 
and sleep with fewer nightmares.  The veteran also reported 
feeling down, withdrawn, sad, and nervous, with a lack of 
interest in activities, but no hallucinations or suicidal or 
homicidal ideations.  He stated that he lived alone in his 
brother's basement.  Upon examination, the veteran was alert, 
fully oriented, and casually dressed, with normal psychomotor 
activity.  There was normal speech, euthymic mood, broad and 
restricted affect, linear and goal oriented thought 
processes, and fair insight, memory, and judgment.  The GAF 
scores were 50 and 55.  A GAF score of 50 signifies serious 
symptoms or any serious impairment in social, occupational, 
or school functioning, and GAF score of 55 indicates moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV at 46-47.

In a February 2006 VA medical record, the veteran reported 
that he was lonely and depressed and had difficulty getting 
along with people due to his anger problems.  The examiner 
noted that the veteran had difficulty remembering things he 
wanted to say in conversation.  The veteran was casually 
dressed and denied suicidal and homicidal ideations.  The GAF 
score was 40, which signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, for example where a depressed man avoids 
friends, neglects family, and is not able to work.  See DSM-
IV at 46-47.  In a March 2006 VA record, the veteran reported 
stable sleep, improved depression, and fair energy, 
motivation, and interest.  He denied being sad or irritable, 
feeling nervous, and having suicidal ideations, homicidal 
ideations, or hallucinations.  The veteran stated that he did 
not like to socialize, did not trust people, and lived alone 
in his brother's basement.  Upon examination, the veteran was 
alert, oriented, and casually dressed, with normal 
psychomotor activity, normal speech, and fair insight and 
judgment.  There was a mildly dysphoric mood, somewhat 
restricted affect, and linear and goal directed thought 
processes.  The GAF score was 55, which reflects moderate 
symptoms, for example, a flat affect and circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as 
having few friends, and conflicts with peers or co-workers.  
See DSM-IV at 46-47.

In a May 2006 statement, the veteran stated that the February 
2006 GAF score should be accorded more weight because it was 
assigned by his long-term social worker.

The veteran's current 50 percent evaluation contemplates PTSD 
with occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The Board finds that the evidence of record does not support 
an evaluation in excess of 50 percent for PTSD.  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In June 
2003, the GAF scores were 60 to 65, which contemplate 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, to mild symptoms or some 
difficulty in social, occupational, or school functioning.  
From September 2003 to January 2004, when the veteran's 
mother died, the GAF scores were from 35 to 45, which 
contemplate some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, to serious symptoms or any serious impairment in 
social, occupational, or school functioning.  In June 2004, 
there was a GAF score of 70, which indicates mild symptoms or 
some difficulty in social, occupational, or school 
functioning.  From July 2004 through March 2006, the GAF 
scores were 50 to 55, which signify moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning, to serious symptoms or any serious impairment in 
social, occupational, or school functioning.  In February 
2006, however, a GAF score of 40 was assigned, which 
contemplates some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  Thus the GAF scores demonstrate that generally, the 
veteran's PTSD was manifested throughout the time period by 
moderate and/or serious symptoms.  The veteran's occupational 
and social functioning clearly decreased around the time of 
his mother's death, but improved as evidenced by increased 
GAF scores beginning in June 2004.  There was one additional 
GAF score of 40 in February 2006, but that too was followed 
by a GAF score indicating moderate symptoms in March 2006.  
Although the February 2006 GAF score was assigned by the 
veteran's long-term social worker and the March 2006 GAF 
score was assigned by a psychiatrist, it isn't clear that 
either of the GAF scores are more probative than the other.  
See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (noting 
that any person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions may provide competent medical evidence and that the 
Board may assume the competence of a VA examiner); Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993) (noting that with 
respect to the adjudication of veterans disability claims, 
the treating physician rule that gives the opinions of 
treating physicians greater weight in evaluating veterans' 
claims has been rejected).  Moreover, the evidence generally 
demonstrates moderate and serious symptoms without any 
pattern of increasing PTSD severity, which does not 
automatically justify an evaluation in excess of 50 percent.  
See 38 C.F.R. § 4.2. 

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the evidence of record does not support an 
increased initial evaluation.  The veteran consistently 
reported nightmares, startle response, hypervigilance, 
depression, concentration difficulty, serious social 
isolation, and avoidance of crowds and Vietnam reminders.  
But the veteran also consistently denied suicidal and 
homicidal ideations and hallucinations and delusions, 
although there were a few reports of possible audio and 
visual hallucinations.  The objective evidence of record 
consistently noted the veteran was alert, oriented, and well-
groomed, with normal speech, restricted affect, and an intact 
thought process for the majority of the time.  The evidence 
of record also demonstrated that the veteran had serious 
difficulty with establishing and maintaining effective 
relationships, but also demonstrated the ability to function 
independently with fair insight and judgment, and without 
impaired impulse control, spatial disorientation, or neglect 
of hygiene.  Although the veteran had difficulty maintaining 
employment for long periods of time, he had the ability to 
obtain employment.  In summary, the evidence of record 
demonstrates PTSD with serious occupational and social 
impairment, to include difficulty, but not an inability, to 
establish and maintain effective relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (holding that a 70 
percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships)).  Accordingly, an evaluation in excess of 50 
percent for PTSD is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 50 percent is provided for 
certain manifestations of the service-connected PTSD but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required frequent periods of hospitalization for PTSD.  
Although interference with employment has been shown due to 
PTSD, there has not been marked interference of employment 
such that the RO erred by not referring this appeal for an 
extraschedular evaluation.  In the absence of any additional 
factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating did not prejudice 
the veteran.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


